PER CURIAM:
Patricia A. Bentley appeals the magistrate judge’s order affirming the Commissioner’s denial of disability insurance benefits.* We must uphold the decision to deny benefits if the decision is supported by substantial evidence and the correct law was applied. See 42 U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996). We have thoroughly reviewed the administrative record and the parties’ briefs and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Bentley v. Barnhart, No. CA-04-92, 2005 WL 1594328 (W.D.Va. July 6, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge. See 28 U.S.C. § 636(c) (2000).